Name: Commission Regulation (EEC) No 1781/92 of 1 July 1992 fixing the import levies on compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 7. 92 Official Journal of the European Communities No L 182/39 COMMISSION REGULATION (EEC) No 1781/92 of 1 July 1992 fixing the import levies on compound feedingstuffs relating to them in respect of certain products processed from cereals must be reduced by the amount of the fixed component and, in respect of some of these products, by part of the variable component ; whereas this reduction must be made in accordance with Article 14 of Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories Q, as last amended by Regulation (EEC) No 444/92 (8); Whereas, pursuant to Article 101 (1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community ( ®), no levies shall apply on imports of products originating in the overseas countries and territories ; whereas, pursuant to Article 101 (4) of the abovementioned Decision, a special amount shall be charged on imports of certain products originating in the overseas countries and territories in order to prevent products originating from these countries and territories from receiving more favourable treatment than similar products imported from Spain or Portugal into the Community as constituted on 31 December 1985 ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 738/92 (2), and in particular Article 14 (4) thereof, Whereas the rules to be applied in calculating the variable component of the import levy on compound feedingstuffs are laid down in Article 14 (1 ) (A) of Regulation (EEC) No 2727/75 ; whereas Article 4 of Council Regulation (EEC) No 2743/75 of 29 October 1975 on the system to be applied to cereal-based compound feedingstuffs (3), as last amended by Regulation (EEC) No 944/87 (4), provides that the incidence on the prime costs of these feeding ­ stuffs of the levies applicable to their basic products should be calculated on the basis of the average of the levies applicable during the first 25 days of the month preceding that month of importation to the quantities of basic products considered to have been used in the manu ­ facture of such compound feedingstuffs, this average being adjusted on the basis of the threshold price for the basic products in question ruling during the month of importation ; Whereas Commission Regulation (EEC) No 1702/92(0 provisionally fixed the import levies on compound feedingstuffs as from 1 July 1992 ; whereas they should be adjusted to take account of the decisions taken in respect of prices by the Council ; Whereas the levy thus determined, increased by the fixed component, is valid for one month ; whereas the amount of the fixed component of the levy is laid down in Article 6 of Regulation (EEC) No 2743/75 ; whereas on importa ­ tion into Portugal of products listed in Annex XXIV to the Act of Accession an additional amount is added to the levy ; whereas these amounts were set by Commission Regulation (EEC) No 3808/90 (6) ; Whereas, in order that account may be taken of the inte ­ rests of the African, Caribbean and Pacific States, the levy Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (l0), as last amended by Regu ­ lation (EEC) No 2205/90 (u),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas, in accordance with Article 18 (1 ) of Regulation (EEC) No 2727/75, the nomenclature provided for in this Regulation is incorporated in the combined nomencla ­ ture, (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 60. O OJ No L 84, 30. 3 . 1990, p. 85. (8) OJ No L 52, 27. 2. 1992, p. 7 . O OJ No L 263, 19. 9 . 1991 , p. 1 . (10) OJ No L 164, 24. 6. 1985, p. 1 . (") OJ No L 201 , 31 . 7. 1990, p. 9 . O OJ No L 90, 2. 4. 1987, p. 2. 0 OJ No L 179, 1 . 7. 1992, p. 24. C) OJ No L 366, 29. 12. 1990, p . 1 . No L 182/40 Official Journal of the European Communities 2. 7. 92 and subject to Regulation (EEC) No 2743/75 shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1992. HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the compound feedingstuffs covered by Regulation (EEC) No 2727/75 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 1 July 1992 fixing the import levies on compound feedingstuffs (ECU/ tonne) CN code Levies (*) ACP Third countries (other than ACP) (') 2309 10 11 2309 10 13 2309 10 31 2309 10 33 2309 10 51 2309 10 53 2309 90 31 2309 90 33 2309 90 41 2309 90 43 2309 90 51 2309 90 53 21,98 534,78 68,68 581,48 137,35 650,15 21,98 534,78 68,68 581,48 137,35 650,15 32,86 545,66 79,56 592^6 148,23 661,03 32,86 545,66 79,56 592,36 148,23 661,03 (') On importation into Portugal the levy is increased by the amount specified in Article 2 (2) of Regulation (EEC) No 3808/90. (*) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.